Citation Nr: 1524236	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-41 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left leg pain, to include a left knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Barsoum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, inter alia, the Veterans claim of service connection for left leg pain.  The Veteran filed a notice of Disagreement (NOD) in March 2010.  The RO issued a Statement of the Case in August 2010.  In September 2010, the Veteran filed a substantive appeal (a written statement submitted in lieu of a VA Form 9, Appeal to the Board). In connection with his appeal, the Veteran attended a conference with a Decision Review Officer at the RO in June 2014 and a copy of that conference report has been associated with the claims file.  

The claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim of service connection for a left leg disorder, including left knee pain, can be properly adjudicated.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

The Veteran contends that his claimed left leg disorder, including left knee pain, is related to his period of service.  Specifically, he believes that his knee and leg pain is a result of an injury he incurred during service when a "starter" dropped on his left knee from six feet high.  See March 2010 NOD.  In a September 2010 statement submitted to the RO, the Veteran states, "The last injury to my left knee occurred while serving in the military, and I believe this was also the most severe injury to my left knee. . .  I know my knee condition has worsened over the years."  In a May 2009 statement, the Veteran's sister submits that she observes the Veteran living with left knee pain, which often limits his physical motion.  Additionally, private treatment records from March 2010 show that the Veteran's left knee has been assessed as chronic knee pain, patellofemoral irrational versus early degenerative joint disease.  

The Board notes that a June 2014 VA medical opinion references VA treatment records dated August 2011, January 2012, and February 2014.  This indicates that that the Veteran has received treatment regarding his claimed left leg disorder, including his left knee pain.  However, no other information was provided about the Veteran's VA treatment records.  Additionally, it does not appear that treatment records have yet been requested from VA treatment centers.  Thus, any VA treatment records should be obtained and associated with the claims file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  

In addition, the AOJ should ask the Veteran to identify any additional records, including private treatment records concerning the Veteran's left leg injuries to include knee trauma.  If any such records exist, these should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, including records dated August 2011, January 2012, and February 2014 considered by the VA medical opinion provided.  All efforts to obtain these records must be documented in the claims file.

2. Then, request that the Veteran identify any additional records that exist, including private treatment records, and obtain such records if the Veteran requests, and after receiving the appropriate release from the Veteran. 

If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

3. Then, after obtaining any outstanding records identified, the AOJ should review all new evidence and do any additional development, to possibly include an addendum medical opinion to consider such evidence, as deemed necessary.

4. Thereafter, readjudicate the claim of service connection for the claimed left leg disorder, to include knee pain.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued another supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




